Citation Nr: 1542136	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-26 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, claimed as colitis, claimed due to herbicide exposure.

2.  Entitlement to service connection for atrial fibrillation, claimed as irregular heart beat/heart condition, claimed due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to November 1971 with service in Vietnam from November 1970 to November 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge at a May 2015 hearing.  A copy of the transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claims of service connection for Crohn's disease and atrial fibrillation, both claimed as due to herbicide exposure.  A VA examination was conducted in August 2012 for the heart condition; however, the examination report does not include an opinion on etiology to include the assertion that the heart condition is related to herbicide exposure.  The Veteran has not been afforded an examination to assess Crohn's disease.  Post-service treatment records show treatment and complaints for these conditions.  Examinations and medical opinions are required to determine the nature and etiology of the claimed Crohn's disease and atrial fibrillation.

VA is obliged to provide an examination and a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in order to determine the etiology and time of onset of his claimed Crohn's disease.

All indicated tests and studies should be undertaken. The claims files, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should offer an opinion as to the following:

(a)  Whether it is at least as likely as not that the Veteran's Crohn's disease began during military service or is otherwise related to the Veteran's military service.

(b)  Whether Crohn's disease was due to exposure to herbicide exposure during the Veteran's period of service in the Republic of Vietnam.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  The Veteran should be scheduled for an appropriate VA examination in order to determine the etiology and time of onset of any current heart condition.

All indicated tests and studies should be undertaken. The claims files, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should offer an opinion as to the following:

(a)  Whether it is at least as likely as not that any current heart condition began during military service or is otherwise related to the Veteran's military service.

(b)  Whether any current heart condition was due to exposure to herbicide exposure during the Veteran's period of service in the Republic of Vietnam.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the claim on appeal.  If any of the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




